DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 5/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 12-18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim et al. (US Pub. No. 2005/0177227; hereinafter Heim) in view of Schreck (US Pat. No. 6,454,799).
Heim teaches the following regarding claim 1: a prosthetic valve that can take a first form wherein the valve is open and a second form wherein the valve is closed, the valve comprising a leaflet assembly (1) having at least one leaflet (2) attached to a supporting element (exterior portion of element 1), the leaflet having a free margin (unattached edge of element 2; para. 0041) that can move between a first position wherein the valve takes the first form and a second position wherein the valve takes the second form (para. 0028), wherein: the leaflet assembly has 
Heim teaches the limitations of claimed device, as described above. However, it does not explicitly teach the prosthetic valve being formed by connecting two lateral edges of a single piece of the fabric. Schreck teaches that it is well known in the art that prosthetic valves are formed by connecting two lateral edges of a single piece of the fabric to create a tubular structure (Figs. 3-4, 12-14; col. 6, lines 28-65; col. 7, lines 18-46), for the purpose of shaping the prosthetic valve to have the desired thickness and dimensions needed to properly fit a particular patient. It would have been obvious to one having ordinary skill in the art to modify the device of Heim, according to the teachings of Schreck, in order to shape the prosthetic valve to have the desired dimensions needed to properly fit a particular patient.
Please note that many of the claims contain language directed towards the process of making the prosthetic valve. It has been held that the method of forming a device is not germane to the patentability of the device itself. These method limitations in the device claims have been considered to the extent that they further define the final structure of the claimed apparatus.
Heim teaches the following regarding claim 2: the prosthetic valve according to claim 1, wherein the valve comprises two leaflets, the second leaflet acting as a closure surface for the first leaflet and vice versa (Figs. 1-2).  

Regarding claims 7-9, 12-18, 22, and 23, Heim, as modified by Schreck, does not explicitly recite the value of the textile structure’s width, thickness, lengths, tenacity, and the number of layers, and the linear density of the yarns/threads forming the layers. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal properties of the yarns and the fabric structure needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the yarns and the fabric structure, would have been obvious at the time of applicant's invention in view of the teachings of Heim and Schreck. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Heim teaches the following regarding claim 10: the prosthetic valve according to claim 1, wherein the single piece of two-layer woven fabric has been made by cutting a continuous fabric into pieces of desired length and cut edges have been stabilized (para. 0022).  
Heim teaches the following regarding claim 24: the prosthetic valve according to claim 1, wherein the prosthetic valve further comprises a stent to which the leaflet assembly is attached (para. 0053).  

Claims 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim, in view of Schreck, further in view of Kujawski (US Pat. No. 7,465,316).

Heim teaches the following regarding claim 5: the prosthetic valve according to claim 4, wherein the two-layer fabric has further connections between the two layers (paras. 0036-0046).  
Heim teaches the following regarding claim 6: the prosthetic valve according to claim 5, wherein the further connections between the two layers created different sections that pre-define leaflets in the inner layer (paras. 0036-0046).  
Regarding claim 11, Heim, as modified by Schreck, teaches the limitations of the claimed device, as described above.  However, they do not teach the woven fabric having a plain, twill, or basket weave pattern. Kujawski teaches that it is well known in the art that fabrics comprising prosthetic vascular valves have a plain, twill, or basket weave pattern (col. 4, lines 46-64), for the purpose of providing the device with the desired mechanical properties needed for the implantation site. It would have been obvious to one having ordinary skill in the art to modify the .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heim, in view of Schreck, further in view of Bechgaard et al. (US Pub. No. 2006/0085080; hereinafter Bechgaard).
Heim, as modified by Schreck, teaches the limitations of claim 1, as described above.  However, they do not teach the threads/yarns comprise a UHMWPE yarn.  Bechgaard teaches heart valve components being made of a UHMWPE multifilament yarn (paras. 0019, 0052-0062).  It has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of yarn for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774